United States Court of Appeals
                      For the First Circuit



No. 06-2364

                 RAMÓN SANTIAGO GUERRERO-SANTANA,

                           Petitioner,

                                v.

              ALBERTO R. GONZALEZ, ATTORNEY GENERAL,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on August 17,2007 is
corrected as follows:

     On pg. 8, footnote 1, l.2 change May 15, 2005 to

     May 17, 2005